FILED
                             NOT FOR PUBLICATION                            APR 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PRESTON D. MARSHALL, AKA Trent                   No. 10-17170
D. Farmer; et al.,
                                                 D.C. No. 3:10-cv-01665-SI
               Plaintiffs - Appellees,
  v.
                                                 MEMORANDUM *
KEVIN B. WILLIAMS,

               Intervenor - Appellant,
  and

JOHN HUFFMAN, IV, Real Content
Media Group; et al.,

               Defendants.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kevin B. Williams appeals pro se from the district court’s order denying his

motion to intervene in a copyright infringement action. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the denial of intervention as of right, and

for an abuse of discretion the denial of permissive intervention. Prete v. Bradbury,

438 F.3d 949, 953-54 & n.6 (9th Cir. 2006). We affirm in part and dismiss in part.

      The district court properly denied Williams’ motion for intervention as of

right under Fed. R. Civ. P. 24(a)(2) because Williams had other means of

protecting his stated interest. See California ex rel. Lockyer v. United States, 450
F.3d 436, 440, 442 (9th Cir. 2006) (setting forth four-part test for determining

intervention as of right, and explaining that the proposed intervenors’ interests

might not be impaired if they have other means to protect them); United States v.

Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004) (“The party seeking to

intervene bears the burden of showing that all the requirements for intervention

have been met.”).

      The district court did not abuse its discretion by denying Williams’ motion

for permissive intervention because Williams sought to raise a new state-law claim

for which there was no “independent grounds for jurisdiction.” S. Cal. Edison Co.

v. Lynch, 307 F.3d 794, 803 (9th Cir. 2002) (listing “threshold requirements” for

permissive intervention); see also Freedom from Religion Found., Inc. v. Geithner,


                                           2                                   10-17170
644 F.3d 836, 843-44 (9th Cir. 2011) (independent-jurisdictional-grounds

requirement applies to proposed intervenors in federal-question cases when they

raise new state-law claims). Accordingly, we dismiss that portion of Williams’

appeal concerning permissive intervention for lack of appellate jurisdiction. See

Canatella v. California, 404 F.3d 1106, 1117 (9th Cir. 2005) (“[W]e allow appeal

of the denial of a motion for permissive intervention only if the trial court abused

its discretion.”).

       Williams’ remaining contentions, including those concerning plaintiffs’ late-

filed opposition brief in the district court, cancellation of the hearing on his motion

to intervene, and denial of his request for leave to file a motion for sanctions, are

unpersuasive.

       We do not consider Williams’ challenges to district court orders issued after

the denial of his motion to intervene because we lack appellate jurisdiction.

       We deny the parties’ cross-motions for sanctions and Williams’ motion to

strike. We reject Williams’ notice of lien.

       AFFIRMED in part; DISMISSED in part.




                                           3                                     10-17170